Citation Nr: 1001387	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  08-20 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the RO 
in Detroit, Michigan, which declined to reopen the claim for 
service connection for PTSD.  

The Veteran testified at a November 2009 videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the file.

This claim was remanded by the Board in August 2009.  It now 
returns for appellate review.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The October 1993 rating decision denied the claim of 
entitlement to service connection for PTSD; the Veteran was 
properly notified of the adverse outcome and his appellate 
rights in an October 1993 letter; he did not file a notice of 
disagreement. 

2.  Additional evidence received since the October 1993 
rating decision is neither cumulative nor redundant and 
raises a reasonable possibility of substantiating the 
Veteran's claim of entitlement to service connection for 
PTSD.  


CONCLUSIONS OF LAW

1.  The October 1993 rating decision, denying service 
connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has been submitted for the 
claim of entitlement to service connection for PTSD; the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its 
decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the 
Board must review the entire record, it need not discuss each 
piece of evidence.  See id.  The analysis below focuses on 
the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's petition to reopen the claim of entitlement to 
service connection for PTSD has been granted, as discussed 
below.  As such, the Board finds that any error related to 
the VCAA on this issue is moot.  See 38 U.S.C. §§ 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

II. New and Material Evidence

The Veteran initially filed for service connection for PTSD 
in March 1993.  The RO denied the claim in an October 1993 
rating decision.  The Veteran was notified of this decision 
and his appellate rights in an October 1993 letter.  He did 
not appeal the decision.  Consequently, the decision became 
final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2009).  

Under 38 U.S.C.A. § 5108 (West 2002), VA may reopen a 
previously and finally disallowed claim when "new and 
material" evidence is presented or secured with respect to 
that claim.  "New evidence" means evidence not previously 
submitted to agency decision makers, and "material 
evidence" means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a) (2008).  The new and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id. 

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Lay 
assertions of medical causation or diagnosis often do not 
constitute credible evidence, as lay persons are generally 
not competent to offer medical opinions.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be competent evidence of (1) a current 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2009), credible supporting evidence that the 
claimed in- service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  See 38 
C.F.R. § 3.304(f) (2009).

The Veteran's claim for service connection for PTSD was 
denied in the October 1993 Board decision as there was no 
probative evidence of an in-service stressor sufficient to 
establish service connection for PTSD under VA law.  The RO 
found that while the Veteran served in a combat zone, there 
was no probative evidence that the Veteran himself engaged in 
combat or experienced any other significant stressor as 
defined by VA law.  Thus, in order to reopen his claim, the 
Veteran needs to submit evidence relating to an in-service 
stressor, and it must raise a reasonable possibility of 
substantiating the claim.  

At the time of the October 1993 rating decision, the 
available evidence consisted of the Veteran's service 
treatment records, service personnel records, and an August 
1993 VA examination.  The evidence that has been submitted 
since the October 1993 rating decision consists of the 
Veteran's VA treatment records dated from June 2005 to 
December 2005, a military citation for exceptional 
performance of hazardous duty in support of combat 
operations, photos of the Veteran and other soldiers involved 
in transport operations in Vietnam, and the Veteran's own 
statements.  This evidence was not extant at the time of the 
prior October 1993 rating decision and is new to the file.  
The issue is whether it relates to an unestablished fact 
necessary to substantiate the claim, namely the existence of 
an in-service stressor sufficient for VA compensation 
purposes, and raises a reasonable possibility of 
substantiating this element of the claim.  

The evidence necessary to establish whether a claimed 
stressor actually occurred varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If 
the evidence establishes that the veteran engaged in combat 
with the enemy, the veteran's lay testimony alone, absent 
clear and convincing evidence to the contrary, may establish 
the occurrence of the claimed in-service stressor if it is 
related to such combat and consistent with the circumstances, 
conditions, or hardships of the veteran's service.  See 38 
C.F.R. § 3.304(f); Zarycki, supra.  Where, however, the VA 
determines that the veteran did not engage in combat with the 
enemy, or that the veteran did engage in combat with the 
enemy but the claimed stressor is not related to such combat, 
the veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Id.  
Instead, the Veteran's testimony must be corroborated by 
credible supporting evidence.  Id; Moreau v. Brown, 9 Vet. 
App. 389 (1996).  

The newly submitted evidence shows that the Veteran was 
awarded the Line Haul Certificate by the Headquarters of the 
First Logistical Command for exceptional performance of 
hazardous duty in Line Haul combat support operations during 
the period between December 1969 and February 1970.  This 
citation may help establish that the Veteran engaged in 
combat or help verify an alleged stressor.  

At the November 2009 Board hearing, the Veteran testified 
that another service member, one of his best friends, was 
about to leave Vietnam when his truck turned over.  The 
Veteran identified this service member as P.J.  The Board 
finds that this event could potentially constitute an in-
service stressor and that the Veteran has given enough 
information for VA to attempt to verify it through official 
channels.  

Finally, at the November 2009 Board hearing, the Veteran's 
representative stated that the Veteran's DD 215, which has 
not yet been submitted to VA, shows that the Veteran was 
awarded the Republic of Vietnam Gallantry Cross with Palm 
Unit Citation.  This citation could lend support to a finding 
that the Veteran engaged in combat with the enemy in 
conjunction with other evidence.  See Manual of Military 
Decorations and Awards (Department of Defense, September 
1996).

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim of entitlement to 
service connection for PTSD.  The petition to reopen is 
granted.  See 38 C.F.R. § 3.156(a).


ORDER

The petition to reopen the claim of entitlement to service 
connection for PTSD is granted.


REMAND

Because the claim of entitlement to service connection for 
PTSD has been reopened with the submission of new and 
material evidence, additional assistance in developing 
evidence pertinent to the Veteran's claim must be provided.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  

At the November 2009 Board hearing, the Veteran stated that a 
fellow service member named P.J. (the name is provided in 
full in the transcript of the Board hearing on page 9) may 
have been injured in a vehicle accident that occurred just 
before the service member was about to leave Vietnam.  
Accordingly, the agency of original jurisdiction (AOJ) should 
send the Veteran a VCAA notification letter and accompanying 
questionnaire asking him to provide as much information as 
possible about his in-service stressors.  The Veteran should 
specifically be asked to provide as much information as 
possible regarding the accident in which service member P.J. 
was involved, including P.J.'s unit of assignment and a two-
month time frame in which the accident occurred.  The AOJ 
should give the Veteran 30 days to complete the 
questionnaire, unless the Veteran requests more time.  
Thereafter, whether or not the Veteran has completed the 
questionnaire, the AOJ should make reasonable efforts to 
verify whether a service member named P.J. was in fact 
injured in a vehicle accident in Vietnam during the period of 
time the Veteran was deployed there by going through the 
appropriate channels, to include the U.S. Joint Services 
Records Research Center (JSRRC), previously the U.S. Armed 
Services Center for Research of Unit Records (CRUR)).  If the 
Veteran provides sufficient information regarding any other 
alleged in-service stressors, the AOJ should make similar 
efforts to verify them.  The results of such a request, 
whether successful or unsuccessful, should be documented in 
the claims file, and the Veteran informed of any negative 
results.

If any alleged stressor is verified, the Veteran should be 
afforded a VA examination to determine whether he has PTSD 
and the likelihood that it stems in whole or in part from the 
verified stressor or stressors.  

At the November 2009 Board hearing, the Veteran's 
representative stated that a DD 215 was issued reflecting 
citations not included in the Veteran's DD 214.  VA has a 
duty to assist the Veteran in obtaining Federal and other 
records relevant to his claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c).  The AOJ should make and 
document every effort to obtain the Veteran's DD 215, to 
include contacting the Veteran's service representative.  If 
the AOJ is unsuccessful in obtaining this record, it must 
notify the Veteran of this fact and a copy of such 
notification must be associated with the claims file.  See 
38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should send the Veteran a VCAA 
notification letter and accompanying 
questionnaire requesting him to provide as 
much information as possible about his in-
service stressors.  Specifically, the 
Veteran should be asked to provide as much 
information as possible regarding the 
accident in which service member P.J. (for 
full name, see Board hearing transcript, 
page 9) was involved, including P.J.'s 
unit of assignment and a two-month time 
frame in which the accident occurred.  The 
AOJ should give the Veteran 30 days to 
complete the questionnaire, unless the 
Veteran requests more time.  

2.  Thereafter, whether or not the Veteran 
has completed the questionnaire, the AOJ 
should attempt to verify whether a service 
member named P.J. was in fact injured in a 
vehicle accident in Vietnam during the 
period of time the Veteran was deployed 
there by going through the appropriate 
channels, to include the U.S. Joint 
Services Records Research Center (JSRRC), 
previously the U.S. Armed Services Center 
for Research of Unit Records (CRUR)).  If 
the Veteran provides sufficient 
information regarding any other alleged 
in-service stressors, the AOJ should make 
similar efforts to verify them.  The AOJ 
should document all such requests and 
copies of such documentation should be 
associated with the claims file.  The 
Veteran must be informed of any negative 
results and a copy of such notification 
associated with the claims file.  

3.  If and only if any alleged stressor is 
verified, the Veteran should be afforded a 
VA examination to determine whether he has 
PTSD and the likelihood that it stems in 
whole or in part from the verified 
stressor or stressors.  The entire claims 
file and a copy of this REMAND must be 
made available to the examiner prior to 
the examination.  The examiner must note 
in the examination report that the 
evidence in the claims file has been 
reviewed.  

After reviewing the file and examining the 
Veteran, the examiner should render an 
opinion as to whether the Veteran has PTSD 
and whether it is at least as likely as 
not (i.e., to at least a 50:50 degree of 
probability) a result of the Veteran's 
verified in-service stressor or stressors, 
or whether such a relationship is unlikely 
(i.e., less than a 50:50 degree of 
probability).  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

If the examiner is unable to give an 
opinion without resorting to speculation, 
the examiner must explain why an opinion 
cannot be rendered. 

4.  The AOJ should make and document every 
effort to obtain the Veteran's DD 215, to 
include contacting the Veteran's service 
representative.  If the AOJ is 
unsuccessful in obtaining this record, it 
must notify the Veteran of this fact and a 
copy of such notification must be 
associated with the claims file.  See 
38 C.F.R. § 3.159(c).  

5.  After the above development is 
completed and any other development that 
may be warranted, the AOJ should 
readjudicate the claim on the merits.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 
(2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


